UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6839



HEYWARD CECIL DEMPSEY,

                                               Plaintiff - Appellant,

          versus


CHRISTOPHER   MURPHY,  Assistant      Solicitor;
BARBARA WALTERS, Investigator,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-00-1056-4-20-BF)


Submitted:   August 30, 2000             Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Heyward Cecil Dempsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Heyward Cecil Dempsey appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) action without

prejudice.    Dempsey’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Dempsey that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Dempsey failed to object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Dempsey has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 2